Citation Nr: 0025050	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
April 1970 to November 1971, including service in Vietnam 
from September 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision that 
denied a disability evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  The veteran timely 
appealed the decision to the Board, and, during the appeal 
process, he testified at a personal hearing held at the RO in 
June 1999 before a hearing officer.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran occasionally experiences symptoms such as 
sleep difficulties, irritability, problems with attention, 
recurrent and distressing recollections, feelings of 
depression, anxiety, and detachment, and diminished interest 
in significant activities associated with his service-
connected PTSD.  

3.  The veteran's PTSD has been shown to result in 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication and 
continuous mental health psychotherapy.  



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.41, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service records show that he served in Vietnam 
as an artilleryman and he reported several stressful events 
associated with combat.  Post-service, he underwent VA 
psychological evaluation , which found PTSD.  As a result, 
service connection for PTSD was granted in a June 1997 rating 
decision, and a 10 percent evaluation was assigned from April 
1997, the date of receipt of the veteran's claim.  This 10 
percent evaluation has since remained in effect.  

In a letter dated in April 1998, a social worker with the VA 
PTSD Clinical Team wrote that the veteran has been under his 
care since May 1997 for treatment of PTSD.  The treatment 
consisted of individual, group, and medication therapies.  

The veteran's VA outpatient medical records for May 1997 to 
June 1999 reflect treatment for a number of problems, 
including PTSD.  At the time of the veteran's VA 
psychological evaluation in August 1998, he reported that he 
had been working as a university police safety dispatcher for 
five years, and that was then living with his wife of many 
years and with their two sons.  He indicated that he found 
himself at times confused, disoriented, irritable but that 
those things had not prevented him from doing the basic job.  
He related that he was seeing the social worker at the VA 
PTSD Clinic about every one to two months.  He worked shift 
work and would get home about 7:30 am.  He would walk the dog 
and then try to get some sleep.  He would have the evening 
meal with the family and spend some time with his wife before 
going to work.  He mowed the lawn, helped his wife with 
washing clothes, and did minor repairs around the house.  He 
noted that both he and his wife paid the bills.  He related 
that he bowled on Sunday night in a league.  He also 
indicated that he mainly isolated himself, except for the 
family, and that he did not have any close friends.  The 
examiner noted that the veteran maintained good grooming and 
hygiene.  On examination, he was oriented, cooperative, 
relevant, and well groomed.  He reported depressed mood.  His 
affect was restricted.  He denied psychotic symptoms.  PTSD 
symptoms included intrusive combat memories once or twice a 
week.  Fireworks and loud noises bothered him.  His insight 
and judgment were good, as were his recent and remote memory.  
His attention and concentration were fair.  The Axis I 
diagnoses were PTSD and alcohol abuse, and the examiner noted 
that the veteran had a GAF (Global Assessment of Functioning 
Scale) score of 68, due solely to his PTSD.  

In May 1999, the veteran's VA social worker related that the 
veteran was still receiving individual, group, and medication 
therapies for treatment of his PTSD.  He was being seen once 
a month, and often would see the doctor in group or 
individual sessions at the same time.  

The veteran underwent VA psychological evaluation (by a 
different examiner) in June 1999.  At that time, it was noted 
that he was still working as a university police dispatcher.  
He then reported problems with attention, such as leaving 
people on hold when they call and mixing up the calls when 
posting them.  However, he related that, to date, none of his 
mistakes had resulted in an adverse impact for the police or 
anyone making a call.  The veteran was working shift work and 
he related that the shift work exacerbates his trouble with 
sleeping.  He was taking prescribed psychiatric medication.  
He was still living with his wife and children.  The veteran 
related that he liked to golf and goes bowling.  His 
subjective complaints consisted of nightmares, two to three 
times per week, and trouble sleeping, which the veteran 
perceived was made worse by his shift work schedule.  His 
nightmares consisted of incidents related to his combat 
experiences.  The veteran's PTSD symptoms consisted of 
recurrent and intrusive distressing recollections of combat 
related events, distressing dreams, a markedly diminished 
interest in significant activities, feelings of detachment 
from other people, and irritability.  The Axis I diagnoses 
were PTSD, mild, and alcohol abuse, and the examiner noted 
the veteran had a GAF score of 66.  The examiner also offered 
that the veteran's symptoms remained consistent with the 
symptoms noted at the time of his last evalution, although 
his mood appeared to be worse now than it was then and he 
appeared to be more depressed now than he was then.  

Analysis

Essentially, the veteran is asserting that his PTSD is more 
severely disabling than reflected in the 10 percent 
evaluation currently assigned.  

As a preliminary matter, the Board finds that the veteran's 
claim for a higher evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 337, 391 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Furthermore, the Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as it is in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

In the veteran's case, his service-connected PTSD is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities set forth at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this criteria, a 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Applying the relevant law and regulations to the facts in 
this case, the Board finds that the record presents no basis 
for assigning a higher evaluation for PTSD under applicable 
schedular criteria.  The reports of the veteran's recent VA 
psychological evaluations conducted in August 1998 and in 
June 1999 (both during the pendency of the veteran's claim) 
show that his PTSD results in occasional sleep difficulties, 
irritability, recurrent and distressing recollections, 
feelings of detachment, and a restricted affect.  These 
symptoms, which are more or less consistently shown on both 
evaluations, are more nearly indicative of the level of 
impairment contemplated by the current 10 percent evaluation.  
While the more recent, June 1999 examiner noted slight 
increases in the intensity of some symptoms previously shown 
(to include increased sleep disturbances related to his shift 
work schedule, his belief that he was making more mistakes at 
the job, and the examiner's notation of apparently increased 
depression), such findings, alone, do not warrant an increase 
in evaluation for the veteran's PTSD.  The veteran's PTSD 
symptoms have not worsened to the extent that they have 
significantly affected his occupational and social 
impairment; indeed, the June 1999 examiner then assessed the 
veteran's PTSD as "mild" and assigned a GAF score only two 
points higher than that assigned in 1998.  Simply put, there 
is no actual evidence of decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks due to his depressed mood or to any other symptoms.  
While the veteran requires psychotherapy for his PTSD 
symptoms and is taking psychiatric controlling medication, as 
noted by his treating social worker on the VA PTSD Clinical 
Team, such appears to have enabled the veteran to achieve a 
degree of psychiatric stability over the last couple of 
years.  

Significantly, moreover, the reports of VA psychological 
examinations include assessments as to the severity of the 
veteran's disability that are consistent with the currently 
assigned 10 percent evaluation.  As noted above, the June 
1999 examiner characterized the veteran's PTSD as "mild."  
Further, GAF scores of 68 and 66 were assigned in August 1998 
and June 1999, respectively.  The Board notes that, pursuant 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), scores midway between a score of 61 and 
70 denote that there are some mild symptoms (e.g., depressed 
mood and mild insomnia) or there is some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but the veteran is 
generally functioning pretty well and he has some meaningful 
interpersonal relationships.  As indicated above, it appears 
that some psychiatric stability has been maintained with 
regular psychotherapy treatment and prescribed medication.  

Under these circumstances, the Board finds that the veteran's 
PTSD has been shown to result in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and his ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication and continuous mental 
health psychotherapy.  As such, the Board must conclude that 
the disability meets, but does not exceed, the criteria for 
the currently assigned 10 percent evaluation.  In the absence 
of clinical evidence of a decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss, the criteria for the next higher, 30 
percent evaluation, simply are not met.  It follows that the 
criteria for any higher evaluation (50, 70, or 100 percent) 
likewise are not met.   

The above determinations are based on applicable provisions 
of the VA's rating schedule.  Additionally, however, the 
Board finds that the veteran's PTSD is not shown to be so 
exceptional or unusual as to warrant an evaluation in excess 
of 10 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  Indeed, as noted above, the 
examining psychologists have found mild social or 
occupational impairment with continued psychotherapy and 
prescribed medication.  In the absence of evidence of the 
above-mentioned factors, the Board need not remand the matter 
for compliance with the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for an evaluation in 
excess of 10 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).



ORDER

A disability evaluation in excess of 10 percent for PTSD is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

